Citation Nr: 1420898	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in January 2010 when it denied the benefit sought.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Remand the Veteran's claim of entitlement to a TDIU to the Board for further development and adjudicatory action.  In an October 2010 Order, the Court granted the motion and remanded the matter of entitlement to a TDIU to the Board for action consistent with the Joint Motion.  

The Veteran's appeal was remanded by the Board in April 2011 and May 2012 for further evidentiary and procedural development.  The Board's prior remand directives and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The appeal has been returned to the Board.  

Also, by an August 2013 rating decision, the RO denied the Veteran's claim for an evaluation in excess of 20 percent for residuals of a left shoulder injury, increased the evaluation assigned for degenerative joint disease of the lumbar spine with intervertebral disc syndrome from 20 percent disabling to 40 percent disabling, effective from March 26, 2012, and granted service connection for the following disabilities, effective from March 26, 2012:  posttraumatic stress disorder (PTSD) (evaluated 70 percent disabling), radiculopathy of the left and right upper extremities (evaluated 40 percent and 30 percent disabling, respectively), a cervical spine strain with intervertebral disc syndrome and scar (evaluated 20 percent  disabling), and radiculopathy of the right lower extremity (evaluated 10 percent disabling).  Although the appeal period for this rating decision has not ended, the Veteran has yet to express disagreement with any determination, and thus, those issues are not before the Board.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

Initial Note

The Board acknowledges that, due to the RO's actions in the August 2013 rating decision as outlined in the Introduction, the Veteran is in receipt of a combined 100 percent schedular evaluation from March 26, 2012.  However, review of the claims file does not reveal that the Veteran has been in receipt of a combined 100 percent schedular evaluation for the entire period on appeal.  

In addition, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It was noted in the May 2012 Board remand that the VA clinician who offered the April 2011 opinion failed to discuss or consider the Veteran's specific educational attainment and occupational experience.  Further, while noting that various service-connected disabilities would "limit" occupational performance, it was not clarified whether the extent of the "limitation" would preclude substantially gainful employment whether of a sedentary or nonsedentary nature consistent with his educational attainment and occupational experience.  As such, an additional opinion was sought on remand.  Further, after an adequate opinion was obtained, if the Veteran's appeal could not be granted to the fullest extent, the Veteran was to be scheduled for a videoconference hearing before a Board member consistent with his April 2012 request.  

Although a VA opinion addressing the Veteran's claim was obtained in January 2013, the Board concludes that  further development is necessary prior to adjudication of the Veteran's claim.  Specifically, with the exception of time lost due to various surgical procedures, it appears that the Veteran has remained employed during the pendency of his TDIU claim.  Several private and VA treatment records reflect that, although the Veteran claims to miss substantial time from work due to his service-connected disabilities, the Veteran is and has been a full-time employee of a telephone company which he owns and his wife is the president.  It appears that the Veteran is asserting that his current employment amounts to a sheltered workplace, and thus, should be considered "marginal employment" rather than a substantially gainful occupation.  On remand, the AOJ must afford the Veteran the opportunity to establish that his self-employment operating a telephone company is or was less than substantially gainful employment during the appeal period.  

Further, as noted by the Veteran's representative in an April 2014 Brief, after the Veteran's appeal continued to be denied by the AOJ in a September 2013 Supplemental Statement of the Case, he was not afforded a hearing before a Veterans Law Judge of the Board, via videoconference, as per the Board's May 2012 remand directive based on his March 2012 request and the April 2012 clarification from his representative.  To this extent, the Board's May 2012 remand directives have not been substantially completed, and thus, after completion of the remand directives outlined below, the Veteran must be afforded the opportunity to participate in such a hearing if his claim is not granted to the fullest extent upon readjudication by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for him to complete, with instructions to return the form to the AOJ.  

2.  Contact the Veteran and ask that he provide any information and evidence to establish that his employment as a self-employed telephone company owner/employee was other than substantially gainful employment, to include the submission of Internal Revenue Service (IRS) W-2 Forms, tax returns and/or pay stubs. 

3.  After completion of the above, the AOJ must determine whether the Veteran's income was below the poverty threshold as per the standards of the U.S. Department of Commerce, Bureau of the Census, at any time period(s) since August 17, 2004.  A summary of any such time period(s) should be created and associated with the claims file.  

4.  Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to a TDIU at any time during the rating period (from August 17, 2004, to the present), to include, if deemed warranted by new evidence, obtaining appropriate medical opinions (retroactive and/or contemporary) from an appropriate VA physician and/or vocational expert.  

5.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  

6.  Thereafter, if the benefit sought has not been granted, schedule the Veteran for a video conference hearing at the local RO before a Veterans Law Judge of the Board.  Notice of the date and time of the scheduled videoconference hearing should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



